  Case: 4:21-cv-00438-MTS Doc. #: 1-3 Filed: 04/15/21 Page: 1 of 3 PageID #: 49



                                                                             Timm W. Schowalter, CIPP/US
                                                                                             Shareholder

                                                                        600 Washington Avenue, 15th Floor
                                                                                 St. Louis, MO 63101-1313
                                                                                          Tel: 314.425.4910
                                                                                         Fax: 314.241.7604
                                                                        tschowalter@sandbergphoenix.com
                                                                               www.sandbergphoenix.com




                                      September 15, 2020



Via E-Mail to Steve.gallant@maritz.com
and Original By Regular U.S. Mail

Steven M. Gallant, Esq.
Executive Vice President/General Counsel
Maritz Holdings, Inc.
1375 N. Highway Dr.
Fenton, MO 63026

        Re: Drew Carter Post-Termination Matters

Dear Mr. Gallant:

        Please be advised that Sandberg Phoenix & von Gontard, PC has been retained by Mr.
Drew Carter with respect to his employment, termination of employment and post-employment
matters with Maritz. We respectfully request that all future communications, both verbal and
written, by made through our office. We appreciate your cooperation in this regard.

        Your cease and desist letter, dated August 31, 2020, has been forwarded to us for our
review. First and foremost, we noticed that Gregg Lemley, Esq. was carbon copied on the cease
and desist letter. Please advise if Maritz Holdings, Inc. (“Maritz”) has retained Mr. Lemley in the
above-referenced matter. If so, we will terminate our communications with you and have all
future communications with Mr. Lemley.

        We are not writing to argue our respective legal position as to the enforceability of the
Confidentiality, Non-Competition, Non-Solicitation and Invention Agreement (“Agreement”)
insofar as that would be counterproductive at this juncture. While the enforceability of the
Agreement is generally in dispute the purpose of this correspondence is to correct the factual
inaccuracies and apparent misunderstandings set forth in your cease and desist letter.

       First, Mr. Carter has not “solicited” a single Maritz customer or disparaged Maritz. To
the contrary, Mr. Carter engaged in good-faith efforts to assist in the smooth transition of client
services associated with his furlough and subsequent termination of employment. Mr. Carter’s


14013681.v1
  Case: 4:21-cv-00438-MTS Doc. #: 1-3 Filed: 04/15/21 Page: 2 of 3 PageID #: 50

Steven M. Gallant, Esq.
September 15, 2020
Page 2

actions in this regard were performed with full transparency and, ultimately, agreed upon by Mr.
Steve Maritz. Likewise, Mr. Carter has not “solicited” any active employee to terminate his or
her employment with Maritz. We are confident we can mutually agree that there is nothing
improper with general discussions with inactive and former Maritz employees about their current
life circumstances. We trust you can sympathize with these individuals and the situation in which
they find themselves, given Maritz’s mass layoffs in recent months. This support was not
solicitation, but rather was a group of friends discussing the impact these layoffs have on their
livelihood and general mental health.

       Without admitting to the enforceability of the Agreement, which we specifically deny,
please be advised that Mr. Carter has no intention of soliciting or otherwise taking any action to
diminish Maritz’s business relationship with its current customers, disclose any of Maritz’s
confidential information, or misappropriate any of Maritz’s trade secrets to the extent any exist.
We trust these good-faith assurances satisfies any ongoing concerns.

        Further, we have consulted with Mr. Carter about Maritz property in his possession. It is
our understanding that the only property in his possession is a laptop computer. Given the tone of
your letter, however, we have taken delivery and quarantined the laptop. To avoid further
conflict and for evidentiary preservation purposes we believe it is in our mutual best interests
that Maritz consent to cloning or ghosting the laptop’s hard drive prior to delivery. Please advise
if you consent to the ghosting and how you desire for us to proceed. In the meantime, the laptop
will remain quarantined at our offices.

         Of course, given the potential for litigation, Maritz is equally obligated to preserve any
potentially relevant documents, communications, records, or data in its possession, custody, or
control, including but not limited to, electronic mail, text messages, electronic or hard-copy files,
text files (such as word processing documents), spreadsheets, or photographs. Maritz must also
preserve any file fragments, metadata, or backup files of any responsive documents. Due to this
litigation hold Maritz is prohibited from deleting, altering, erasing, or destroying any potentially
relevant documents, whether in hard copy or electronic form, and regardless of where they are
stored.

        Lastly, and most importantly, we hope this correspondence demonstrates Mr. Carter’s
good-faith efforts to avoid future conflict and to amicably resolve any post-employment matters
without needless litigation. If you believe that any of the information set forth in this
correspondence is in any way factually inaccurate, then please provide us with the documents
that support the factual allegations. Otherwise, we will assume that no such evidence exists.

       This letter is sent without prejudice to Mr. Carter’s rights, claims, and defenses all of
which are expressly reserved.




14013681.v1
  Case: 4:21-cv-00438-MTS Doc. #: 1-3 Filed: 04/15/21 Page: 3 of 3 PageID #: 51

Steven M. Gallant, Esq.
September 15, 2020
Page 3

       As always, please do not hesitate to contact me if you have any additional questions or if
you care to further discuss.

                                                    Very truly yours,



                                                    Timm W. Schowalter



TWS:ms




14013681.v1
